                                                                                Case 3:18-cv-07354-WHA Document 108 Filed 06/27/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                            IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   ALICIA HERNANDEZ, EMMA WHITE,
                                                                          9   KEITH LINDNER, TROY FRYE, COSZETTA                             No. C 18-07354 WHA
                                                                              TEAGUE, IESHA BROWN, RUSSELL and
                                                                         10   BRENDA SIMONEAUX, JOHN and YVONNE
                                                                              DEMARTINO, ROSE WILSON, TIFFANIE                               NOTICE RE DISCOVERY
                                                                         11   HOOD, GEORGE and CYNDI FLOYD,                                  DISPUTE
United States District Court




                                                                              DEBORA GRANJA, and DIANA TREVINO,
                                                                              individually and on behalf of all others similarly
                               For the Northern District of California




                                                                         12   situated,
                                                                         13                  Plaintiffs,
                                                                         14     v.
                                                                         15   WELLS FARGO & COMPANY, and WELLS
                                                                         16   FARGO BANK, N.A.,

                                                                         17                  Defendants.

                                                                         18                                                        /
                                                                         19
                                                                         20          The Court is in receipt of plaintiffs’ discovery letter brief (Dkt. No. 105). The meet-and-

                                                                         21   confer set for July 1, 2019 commencing at 10:30A.M. will now be set to commence on JULY 1,

                                                                         22   2019 AT 10:00A.M. AND CONTINUING TO 1:30 P.M. (WITH 30 MINUTES FOR LUNCH AT NOON).

                                                                         23   At 1:30 P.M., the Court shall hear any remaining discovery issue(s) from plaintiffs’ and

                                                                         24   defendants’ respective briefs in Courtroom No. 12. Defendants’ response to plaintiffs’ discovery

                                                                         25   letter brief is due by JUNE 30, 2019 AT   NOON.


                                                                         26          IT IS SO ORDERED.

                                                                         27   Dated: June 27, 2019.

                                                                         28                                                            WILLIAM ALSUP
                                                                                                                                       UNITED STATES DISTRICT JUDGE
